UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 20, 2010 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name Of Registrant As Specified In Its Charter) Delaware 0-21184 86-0629024 (State Or Other Jurisdiction Of Incorporation) (Commission File No.) (IRS Employer Identification No.) 2355 West Chandler Boulevard, Chandler, Arizona85224-6199 (Address Of Principal Executive Offices) (480) 792-7200 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Microchip Technology annual meeting of stockholders held on August 20, 2010, the stockholders elected each of the following individuals to serve on the Board of Directors until the next annual meeting of stockholders, or until his successor is duly elected and qualified. Nominees Votes For Votes Withheld Broker Non Votes Steve Sanghi Albert J. Hugo-Martinez L.B. Day Matthew W. Chapman Wade F. Meyercord In addition, the following proposal was voted on and approved at the annual meeting. Proposal to ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2011. Votes For Votes Against Abstentions Broker Non Votes 0 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 25, 2010 Microchip Technology Incorporated (Registrant) By:/s/ J. Eric Bjornholt J. Eric Bjornholt Vice President, Chief Financial Officer (Principal Accounting and Financial Officer) -3-
